Citation Nr: 9912016	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1972 to April 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1996 and May 1998 rating decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the May 1996 rating 
decision, the RO continued the 30 percent evaluation for 
post-traumatic stress disorder.  In the May 1998 rating 
decision, the RO denied the claim for a total rating for 
compensation based upon individual unemployability.


REMAND

Initially, the Board notes that the statements, including 
notices of disagreement and requests for a statement of the 
case, submitted by the appellant's attorney have a rubber 
stamp instead of a signature.  There is no indication that 
the appellant's attorney has read the statements submitted 
under his name.

In an August 1997 notice of disagreement, the appellant's 
attorney has alleged that the appellant has been treated or 
examined at the VA Medical Centers in Montrose, New York; Bay 
Pines, Florida; Orlando, Florida; Bronx, New York; and Miami, 
Florida, and at the VA Outpatient Clinic in Fort Myers, 
Florida.  Of record are VA hospitalization summary reports 
from Montrose, New York and Miami, Florida.  Of record are VA 
hospitalization summary reports from Montrose, New York, and 
Miami, Florida, and VA examinations from Bronx, New York, and 
Bay Pines, Florida.  Thus, the RO need only obtain medical 
records from Orlando, Florida, VA Medical Center and the VA 
Outpatient Clinic in Fort Myers, Florida.

The appellant's attorney has noted that the appellant is in 
receipt of Social Security Administration disability benefits 
and that the medical records and the Social Security 
Administration decision are necessary for the determination 
of the appellant's claims for an increased evaluation for 
post-traumatic stress disorder and entitlement to individual 
unemployability.  The RO should obtain the Social Security 
Administration records, including the DEQY report.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the pertinent 
treatment records regarding the appellant 
from the Orlando, Florida, VA Medical 
Center and the VA Outpatient Clinic in 
Fort Myers, Florida.

2.  The RO should obtain from the Social 
Security Administration a copy of the 
decision awarding disability benefits to 
the appellant, legible copies of the 
records pertinent to his claim for Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim, and a copy of the 
DEQY report.

3.  The appellant's attorney has asked 
that the RO obtain the appellant's 
vocational rehabilitation records, "if 
any."  The Board notes that the outside 
of the appellant's claims file does not 
indicate that a vocational rehabilitation 
file was created for this appellant.  
However, in the claims file is a VA Form 
28-1900.  The RO should certify whether 
there is a vocational rehabilitation 
file.  If there is a vocational 
rehabilitation file, then the RO should 
associate it with the claims file.

4.  The RO should submit a copy of the 
April 1998 VA psychiatric evaluation to 
the VA examiner who conducted the 
evaluation (Dr. R. B.) and ask him to 
enter a Global Assessment of Functioning 
score based solely on the symptoms due to 
post-traumatic stress disorder.

5.  The appellant's attorney has stated 
that the appellant's "service[-
]connected disability has proximately 
resulted in the following secondary 
service[-]connected disabilit[ies]:" (1) 
depression, (2) substance abuse, (3) 
anxiety, (4) intrusive thoughts, (5) 
isolation, (6) rage, (7) alienation, (8) 
survivor guilt, (9) psychosis, and (10) 
pain.  The appellant and his attorney are 
put on notice that the appellant is under 
an obligation to submit evidence of a 
well-grounded claim for secondary service 
connection.  If the appellant and/or his 
attorney have competent evidence that any 
of the above "disabilities" should be 
separately rated from the service-
connected post-traumatic stress disorder, 
they must submit such evidence.  The 
attorney must explain how each 
manifestation does not overlap the 
service-connected post-traumatic stress 
disorder.

6.  The Board notes that the appellant's 
attorney has stated that the appellant 
should undergo a VA examination and that 
the examination must speak to the 
veteran's pain, weakness, and functional 
loss due to the veteran's service-
connected disability.  The appellant's 
attorney cited DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40 and 
4.45 (1998).  The appellant's attorney 
should submit a statement addressing why 
these arguments as to the appellant's 
claim for an increased evaluation for 
post-traumatic stress disorder should not 
be dismissed in their entirety as 
frivolous, inadequate, and irrelevant.  
If there is an intent to withdraw the 
contentions, it should be so stated by 
the appellant's attorney.  The Board 
reserves the right to identify and 
dismiss all allegations or appeals that 
are irrelevant, inadequate or frivolous. 

7.  The appellant's attorney has stated 
that the appellant "disagrees with all 
denials of benefits to which he or she 
may be entitled, including those benefits 
which have not been inferred by the VA.  
My client seeks entitlement to all these 
benefits."  The appellant's attorney is 
to state specifically with which claims 
he disagrees and describe how and why 
that claim should have been inferred by 
VA.

The Board notes that it is giving the appellant's attorney an 
opportunity to fix the defects in his notice of disagreement 
and substantive appeal.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


